 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )       Case No.: ED20-89M
11                                           )
                          Plaintiff,         )       ORDER OF DETENTION
12                                           )
           v.                                )            18 U.S.C. § 3143
13 MANUEL JOSEPH CASTRO,                     )
                                             )
14                        Defendant.         )
                                             )
15
             The defendant having been arrested in this District pursuant to a warrant
16
     issued by the United States District Court for the SOUTHERN District of
17
     ILLINOIS for alleged violation(s) of the terms and conditions of pretrial release;
18
     and
19
             Having conducted a detention hearing pursuant to 18 U.S.C. § 3143, the
20
     Court finds that:
21
     A. ()      The defendant has not met his/her burden of establishing by clear and
22
                convincing evidence that he/she is not likely to flee. This finding is based
23
                on the following:
24
                (X)   information in the Pretrial Services Report and Recommendation
25
                (X)   information in the violation petition and report(s)
26
                (X)   the defendant’s nonobjection to detention at this time
27
                ()    other:
28
                and/ or

                                                 1
 1 B.     () The defendant has not met his/her burden of establishing by clear and
 2        convincing evidence that he/she is not likely to pose a danger to the safety of
 3        any other person or the community if released. This finding is based on the
 4        following:
 5           () information in the Pretrial Services Report and Recommendation
 6           () information in the violation petition and report(s)
 7           () the defendant’s nonobjection to detention at this time
 8           () other:
 9
10 IT THEREFORE IS ORDERED that the defendant be detained pending the further
11 revocation proceedings.
12
13 Dated: February 12, 2020                       _____________ ___________
                                                     KENLY KIYA KATO
14                                                United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
